DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 02/01/2022, has been entered. Claims 1-24, 27, and 29-30 are cancelled. Claims 31-32 are added. Claims 25-26, 28, and 31-32 are pending. All previous 112b rejections and claim objections are withdrawn due to amendment or claim cancellation. Applicant’s arguments have been fully considered and are persuasive. Specifically, the instant independent claims each contain the features previously indicated as allowable.



Allowable Subject Matter
Claims 25-26, 28, and 31-32 are allowed.
The reasons for allowance were set forth in the previous Office action (for previous claims 29-30). Specifically, new claim 31 is allowable for the same reasons as set forth in the previous Office action for previous claim 29; and new claim 32 is allowable for the same reasons as set forth in the previous Office action for previous claim 30. Claims 25-26 and 28 ultimately depend from claim 31 and, as such, are allowable due to at least their dependency on claim 31.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.